| IN THE UNETED ST AYES prayeycy COAT

PR THE EASTEQN TEsTercy of wriconeN

 

 

 

 

 

 

 

| Scast{ Pehla

- Plast

Kaen cpu et.al. Case Ns: Qo® -cv~ (99 -pex
i Gndoat<

 

|

.

 

 

 

ashen settle moa) <e eeotal

 

 

—L Mydrool Scot} icila, Pease, am GY lig rm arya SeHlemat
-ecagesa\ thefare tna paul an hopes Hat My Tesssrable

 

 

settlvmadt e@eosa\ will decreas shi enti oh Speading
moe ot! tar Paes _ neh ond cacds Hme,
if Prose Or Bole Cetth te angrrt oh tet) manhes request

 

 

 

ot #35q) 050 | Which weavld be a ttyl of BECO.
LZ Raho stake Hak tye galt, Sum ye otered
nal ached oad org onuather QOws ON, foicdhor TL

 

 

 

 

 

shall cali mu batten Lue,

Te dic, once becames flu auccled an {hu Screoaig
stage, Ie eSOLis@. Ata ote bs eh | < #3h 006
Ses! fhe all damages” and ines manera

 

ney Undia Ho. mater. gets Hncavaly aucnmon, \udge mo

Sta.o8
met ft
Wis

uN Care Cy offer ts B70 ase , :
eCLeWe Q (user “at any Hie 2a <hall rscnd
rf <ad Lawrec Saus "be,

 

 

WV 25/2010 Tle ted Pa

“Nichal Scat Pel

 

 

 

Case 2:18-cv-01689-DEJ Filed 11/26/18 Page 1of1 Document 13
